Citation Nr: 1225336	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  06-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected psychomotor epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to August 1965, including service in the Republic of Vietnam from March 1965 to April 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2009.  A transcript of the hearing is associated with the claims file.

In April 2010, the Board remanded this case for further development.  That remand mistakenly included the issues of service connection for bilateral hearing loss and an increased evaluation for psychomotor epilepsy despite the Veteran's June 2009 correspondence indicating that he was satisfied with the 80 percent disability evaluation for psychomotor epilepsy and that he wished to withdraw his bilateral hearing loss claim.  This oversight was addressed in a May 2010 Board decision vacating the portions of the April 2010 remand that related to these issues.  

Additionally, the Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability was been remanded in April 2010.  In a February 2012 rating decision subsequent to that remand, TDIU was granted, effective July 21, 2003.  This represents a total grant of the TDIU benefit sought on appeal and so that issue is no longer before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that the Veteran has submitted a notice of disagreement with regard to the effective date of this grant, but as yet an appeal has not been perfected so the Board does not have jurisdiction over that issue.  The title page reflects the lone issue that remands on appeal.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that this paperless claims file contains additional VA outpatient treatment records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

In the April 2010 remand, the Board ordered that the Veteran be scheduled for an examination to determine whether any current acquired psychiatric disorder was related to active service or to a service-connected disability, to include psychomotor epilepsy.  An examination was performed in September 2010.  While the examiner addressed the issue of direct service connection, the opinion failed to address whether any acquired psychiatric disorder was caused by, or aggravated by, the Veteran's service connected psychomotor epilepsy.  As such, VA is not in compliance with the remand and an additional remand is required.

The Board acknowledges the examiner's finding that no current psychiatric disorder was shown.  However, for VA disability purposes, "current disability" includes any disorder shown at any time during the appeal period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his claim in July 2003.  In May 2005, a VA clinical record reflects a diagnosis of depression.  Thus, the examiner must concede current disability (or provide a thorough rationale for why the prior diagnosis should be considered invalid).  

Additionally, the examiner noted post- service hospitalization reports dated between 1967 and 1975 containing findings of a personality disorder.  On remand, the examiner should explore whether such diagnoses represented manifestations of an acquired psychiatric disorder shown at some point during the appeal period (to include in May 2005, when depression was diagnosed.)

Additionally, the Board notes that the Veteran has not received notice of how the disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, corrective notice should be issued.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice of the Veterans Claims Assistance Act, specifically with regard to the establishment of effective dates and disability ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Arrange for the claims file to be reviewed by the examiner that conducted the September 2010 examination (if that examiner is no longer available, then another comparably qualified examiner may respond instead).  The examiner is instructed to provide an opinion as to whether it is at least as likely as not that a current acquired psychiatric disability (to include any disability diagnosed at the time the Veteran filed his July 2003 claim or thereafter, including depression) is proximately due to, or the result of, his psychomotor epilepsy or any other service-connected disability.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that a current chronic acquired psychiatric disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his psychomotor epilepsy or any other service-connected disability.

In responding to the above questions, the examiner should consider whether the findings of personality disorder shown in VA hospital records dated from 1967 to 1975 may have instead represented manifestations of an acquired psychiatric disorder.

All opinions should be accompanied by a clear rationale. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Thereafter, readjudicate the issue on appeal.  If the desired benefit is not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The appropriate time within which to respond should also be afforded to the Veteran.  The case should then be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

